Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered December 10, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We conclude that the defendant was not denied a fair trial even though some of the prosecutor’s comments during summation appeared to intend to arouse the sympathy of the jury and were improper (see, People v Meredith, 128 AD2d 813; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Brown, J. P., Harwood, Miller and Ritter, JJ., concur.